UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4912


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KEITH BELL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00452-HEH-1)


Submitted:    May 31, 2012                 Decided:   June 13, 2012


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Paul G. Gill, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant. Olivia L. Norman, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keith Bell appeals the district court’s order revoking

his supervised release and sentencing him to twenty-four months

of imprisonment.        Counsel has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious issues for appeal but questioning whether the

district court failed to recognize and exercise its discretion

to exempt Bell from the mandatory revocation and imprisonment

directed      by   18   U.S.C.      § 3583(g)        (2006).       See     18     U.S.C.

§ 3583(d).      In his pro se supplemental brief, Bell suggests that

the district court erroneously determined that he had failed to

successfully complete a drug treatment program.                    We affirm.

              Generally,     we     review      a    district     court’s       judgment

revoking supervised release and imposing a term of imprisonment

for abuse of discretion.                 United States v. Pregent, 190 F.3d

279, 282 (4th Cir. 1999).            However, because Bell did not object

to the district court’s revocation of his supervised release, we

review for plain error.             United States v. Olano, 507 U.S. 725,

731-32     (1993).      To    satisfy          the   plain   error       standard,    an

appellant must show: “(1) an error was made; (2) the error is

plain; and (3) the error affects substantial rights.”                             United

States   v.    Massenburg,    564        F.3d   337,    342-43    (4th    Cir.    2009).

Even if Bell satisfies these requirements, correction of the

error    is    appropriate        only    if    we     conclude    that     the    error

                                            2
“seriously affects the fairness, integrity or public reputation

of judicial proceedings.”            Id. at 343 (internal quotation marks

omitted).

            Under      § 3583(g),         a       district          court     must      revoke

supervised    release      and    impose          a    term    of    imprisonment       for    a

defendant who violates the terms of his supervised release by

illegally possessing a controlled substance or testing positive

for such substances more than three times in one year.                               However,

“when considering any action against a defendant who fails a

drug test,”       § 3583(d) requires the court to consider “whether

the     availability       of    appropriate            substance          abuse     treatment

programs, or an individual’s current or past participation in

such    programs,      warrants      an       exception”            from     the     mandatory

revocation and imprisonment directed by § 3583(g).                                 See United

States v. Hammonds, 370 F.3d 1032, 1038 (10th Cir. 2004).

            Here, the record demonstrates that the district court

acknowledged and exercised its discretion under § 3583(d).                                  The

court     heard     counsel’s      submissions            regarding          possible       non-

custodial    dispositions         during      Bell’s          revocation      hearing,      but

indicated    that    Bell’s      chronic      history         of    drug     abuse    all   but

ruled out such options as appropriate.                             See United States v.

Kaniss, 150 F.3d 967, 968-69 (8th Cir. 1999).                                 Further, the

district    court    did    not    cite       a       statutory      imperative       for   its

disposition, focusing instead on Bell’s consistent inability to

                                              3
succeed     in    drug   treatment        programs    and    his    lengthy       criminal

history     as    counseling     for      revocation      and    imprisonment.         See

United States v. Crace, 207 F.3d 833, 835 (6th Cir. 2000).                             The

record also belies Bell’s suggestion that he has in fact fully

and successfully completed a drug treatment program.                           Therefore,

we   find    no    error,     plain    or    otherwise,     in     the    revocation      of

Bell’s supervised release and the imposition of his twenty-four

month sentence.

             In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                           We therefore

affirm the judgment below.                  This court requires that counsel

inform Bell, in writing, of his right to petition the Supreme

Court of the United States for further review.                       If Bell requests

that   a    petition     be    filed,     but     counsel   believes       that    such    a

petition would be frivolous, counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Bell.                        We dispense with

oral   argument       because       the     facts   and     legal    contentions       are

adequately        presented    in     the    materials      before       the   court   and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              4